FILED
                            NOT FOR PUBLICATION                                MAR 17 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50608

               Plaintiff - Appellee,             D.C. No. 3:13-cr-02433-LAB-1

  v.
                                                 MEMORANDUM*
ROBERT ENGLISH TRENT,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                          Submitted November 12, 2014**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       Robert English Trent appeals from the district court’s judgment and

challenges the 40-month sentence imposed following his guilty-plea conviction for

importation of cocaine, in violation of 21 U.S.C. §§ 952 and 960. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Trent contends that the district court refused to apply the minor role analysis

required by the Sentencing Guidelines, the Sentencing Commission, and the law of

this Court. In support of these contentions, he claims that the district court denied

the minor role adjustment because it took the position that those who drive are not

entitled to minor role adjustments, opined that couriers are not lower level

offenders, and found the average courier to be an average participant. These

claims are belied by the record.

      Trent also contends that the district court improperly refused to compare the

defendant to other participants in the offense. The record reflects that the district

court applied the correct legal standard, relying on the specific facts of the case and

determining whether Trent was substantially less culpable than the average

participant. See United States v. Hurtado, 760 F.3d 1065, 1068-69 (9th Cir. 2014);

United States v. Rodriguez-Castro, 641 F.3d 1189, 1193 (9th Cir. 2011); United

States v. Rosas, 615 F.3d 1058, 1068 (9th Cir. 2010); United States v. Cantrell, 433

F.3d 1269, 1283 (9th Cir. 2006).

      We also reject Trent’s contention that, even if the district court correctly

interpreted the Sentencing Guidelines, it clearly erred in denying the minor role

adjustment. The record supports the district court’s determination that Trent failed

to carry his burden of proving that he was entitled to the minor role adjustment.


                                           2
See Hurtado, 760 F.3d at 1069; Rodriguez-Castro, 641 F.3d at 1193; Cantrell, 433

F.3d at 1282-83.

      AFFIRMED.




                                       3